ORDER
PER CURIAM.
Father, R.T.P., appeals from the judgment of the trial court terminating his parental rights to his children, F.A.F.-P. and E.T.P.-P.
We have reviewed the record and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).